DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 04 December 2020, this is a First Action Non-Final Rejection on the Merits.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04 December 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,860,018. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A system comprising: 
a data processor; 
a perception data collection memory, in data communication with the data processor, to store perception data from a plurality of perception data sensors, the perception data including real world trajectories of vehicles under different scenarios and data corresponding to different real world driver behaviors; 
a dynamic vehicle configuration module, executable by the data processor, to obtain configuration instructions and data including pre-defined parameters and executables defining a specific driving behavior for each of a plurality of simulated dynamic vehicles, the specific driving behavior for each of a plurality of simulated dynamic vehicles corresponding to the perception data; and 
a trajectory generator to generate a plurality of trajectories and acceleration profiles to transition each of the plurality of simulated dynamic vehicles from a current position and speed to a corresponding target position and target speed, the target position and the target speed corresponding to the specific driving behavior for each of the plurality of simulated dynamic vehicles.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-8, Applicant provides similar limitations as provided in at least claims 2-8 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 9, Applicant provides similar limitations as in claim 9 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A method comprising: 
receiving perception data from a plurality of perception data sensors, the perception data comprising: real world trajectories of vehicles under different scenarios; and data corresponding to different real world driver behaviors; 
obtaining configuration instructions and data including pre-defined parameters and executables defining a specific driving behavior for each of a plurality of simulated dynamic vehicles, the specific driving behavior for each of a plurality of simulated dynamic vehicles corresponding to the perception data; 
generating a target position and target speed for each of the plurality of simulated dynamic vehicles, the generated target positions and target speeds being based on the perception data and the configuration instructions and data; and 
generating a plurality of trajectories and acceleration profiles to transition each of the plurality of simulated dynamic vehicles from a current position and speed to the corresponding target position and target speed.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 10-16, Applicant provides similar limitations as provided in at least claims 10-16 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 17, Applicant provides similar limitations as in claim 17 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to: 
receive perception data from a plurality of perception data sensors, the perception data including real world trajectories of vehicles under different scenarios and data corresponding to different real world driver behaviors; 
obtain configuration instructions and data including pre-defined parameters and executables defining a specific driving behavior for each of a plurality of simulated dynamic vehicles, the specific driving behavior for each of a plurality of simulated dynamic vehicles corresponding to the perception data; and 
generate a plurality of trajectories and acceleration profiles to transition each of the plurality of simulated dynamic vehicles from a current position and speed to a corresponding target position and a target speed, the target position and the target speed corresponding to the specific driving behavior for each of the plurality of simulated dynamic vehicles.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 18-20, Applicant provides similar limitations as provided in at least claims 18-20 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "the dynamic vehicle simulation module" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-11 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haynes et al (US 2019/0025841 A1, hereinafter Haynes).
Regarding claim 1, Haynes discloses a system comprising: 
a data processor (Figure 1, vehicle computing system 102; at least paragraphs 0080-0082); 
a perception data collection memory (Figure 1, perception system 103), in data communication with the data processor, to store perception data from a plurality of perception data sensors, the perception data including real world trajectories of vehicles under different scenarios and data corresponding to different real world driver behaviors (Figure 1; at least paragraphs 0082-0085); 
a dynamic vehicle configuration module (Figures 1 & 2, prediction system 104, 200, respectively), executable by the data processor, to obtain configuration instructions and data including pre-defined parameters and executables defining a specific driving behavior for each of a plurality of simulated dynamic vehicles, the specific driving behavior for each of a plurality of simulated dynamic vehicles corresponding to the perception data (Figures 1-3; at least paragraphs 0053, 0094-0098, 0100-0103 and 0115-0117, specifically as in at least paragraphs 0101-0103 and 0115-0117, wherein the object classifier 304 and goal generator(s) 306 (of the prediction system 104, 200 in Figures 1 & 2, respectively) identifies one or more detected/simulated object(s) (i.e. vehicles) as a dynamic (i.e. moving) or static object (i.e. parked), and further wherein features and/or goals pertaining to said one or more object(s) are obtained, and subsequently utilized for simulation and/or motion planning); and 
a trajectory generator (Figures 1 & 2, prediction system 104, 200, respectively) to generate a plurality of trajectories and acceleration profiles to transition each of the plurality of simulated dynamic vehicles from a current position and speed to a corresponding target position and target speed, the target position and the target speed corresponding to the specific driving behavior for each of the plurality of simulated dynamic vehicles (Figures 1-3; at least paragraphs 0053, 0094-0098 and 0141-0142, wherein the trajectory scoring model 314 (of the prediction system 104, 200 in Figures 1 & 2, respectively) provides a threshold score for each of the plurality of simulated trajectories to verify the validity (i.e. likelihood, satisfactory, etc.) of said simulated trajectories for the respective objects (i.e. vehicles) to achieve their assigned goals (i.e. target position, target speed, etc.)).
Regarding claim 2, Haynes further discloses wherein the perception data sensors being of a type from the group consisting of image generating devices, light amplification by stimulated emission of radiation (laser) devices, light detection and ranging (LIDAR) devices, global positioning system (GPS) devices, sound navigation and ranging (sonar) devices, radio detection and ranging (radar) devices, and distance measuring systems (Figures 1 & 7; at least paragraphs 0082-0085 and 0170).
Regarding claim 3, Haynes further discloses wherein the perception data representing real-world traffic environment information related to locations, routings, scenarios, and driver behaviors being monitored (Figures 1 & 7; at least paragraphs 0082-0085 and 0170).
Regarding claim 5, Haynes further discloses wherein a rule-based process and corresponding data structures is used to generate the target position and target speed corresponding to the specific behavior of each simulated dynamic vehicle based the specific driving behavior for each of a plurality of simulated dynamic vehicles (Figure 3; at least as in paragraphs 0100-0103, wherein one or more machine-learning models are included in or employed by the prediction system 300).
Regarding claim 6, Haynes further discloses wherein the dynamic vehicle simulation module is further configured to generate a target heading for each of the plurality of simulated dynamic vehicles (Figures 2 & 3; at least as in paragraphs 0094-0098 and 0100-0103, specifically as in at least paragraphs 0095 & 0103, wherein feature data for each of the plurality of simulated dynamic objects (i.e. vehicles) is/are derived).
Regarding claim 8, Haynes further discloses wherein the plurality of trajectories and acceleration profiles for each of the plurality of simulated dynamic vehicles is used for analyzing a control system of an autonomous vehicle (Figures 1-3; at least as in paragraphs 0079-0084).
Regarding claim 9, Haynes discloses a method comprising: 
receiving perception data from a plurality of perception data sensors, the perception data comprising: real world trajectories of vehicles under different scenarios; and data corresponding to different real world driver behaviors (Figure 1, perception system 103; at least paragraphs 0082-0084); 
obtaining configuration instructions and data including pre-defined parameters and executables defining a specific driving behavior for each of a plurality of simulated dynamic vehicles, the specific driving behavior for each of a plurality of simulated dynamic vehicles corresponding to the perception data (Figures 1-3; at least paragraphs 0053, 0094-0098, 0100-0103 and 0115-0117, specifically as in at least paragraphs 0101-0103 and 0115-0117, wherein the object classifier 304 and goal generator(s) 306 (of the prediction system 104, 200 in Figures 1 & 2, respectively) identifies one or more detected/simulated object(s) (i.e. vehicles) as a dynamic (i.e. moving) or static object (i.e. parked), and further wherein features and/or goals pertaining to said one or more object(s) are obtained, and subsequently utilized for simulation and/or motion planning); 
generating a target position and target speed for each of the plurality of simulated dynamic vehicles, the generated target positions and target speeds being based on the perception data and the configuration instructions and data (Figures 1-3; at least paragraphs 0053, 0094-0098 and 0129, specifically as in at least paragraphs 0053 and 0129, wherein the trajectory development model 312 (of the prediction system 104, 200 in Figures 1 & 2 respectively) simulates the motion of objects (i.e. vehicles) to achieve their assigned goals); and 
generating a plurality of trajectories and acceleration profiles to transition each of the plurality of simulated dynamic vehicles from a current position and speed to the corresponding target position and target speed (Figures 1-3; at least paragraphs 0053, 0094-0098 and 0141-0142, wherein the trajectory scoring model 314 (of the prediction system 104, 200 in Figures 1 & 2, respectively) provides a threshold score for each of the plurality of simulated trajectories to verify the validity (i.e. likelihood, satisfactory, etc.) of said simulated trajectories for the respective objects (i.e. vehicles) to achieve their assigned goals (i.e. target position, target speed, etc.)).
Regarding claim 10, Haynes further discloses wherein the perception data sensors are installed in or on a moving test vehicle being navigated through pre-defined routings (Figures 1 & 7; at least paragraphs 0082-0085 and 0170).
Regarding claim 11, Haynes further discloses wherein the perception data comprises vehicle image data or traffic data, wherein the traffic data comprises roadway data, environmental data, or distance data (Figures 1 & 7; at least paragraphs 0082-0085 and 0170).
Regarding claim 17, Haynes discloses a non-transitory machine-useable storage medium embodying instructions which, when executed by a machine, cause the machine to: 
receive perception data from a plurality of perception data sensors, the perception data including real world trajectories of vehicles under different scenarios and data corresponding to different real world driver behaviors (Figure 1, perception system 103; at least paragraphs 0082-0085); 
obtain configuration instructions and data including pre-defined parameters and executables defining a specific driving behavior for each of a plurality of simulated dynamic vehicles, the specific driving behavior for each of a plurality of simulated dynamic vehicles corresponding to the perception data (Figures 1-3; at least paragraphs 0053, 0094-0098, 0100-0103 and 0115-0117, specifically as in at least paragraphs 0101-0103 and 0115-0117, wherein the object classifier 304 and goal generator(s) 306 (of the prediction system 104, 200 in Figures 1 & 2, respectively) identifies one or more detected/simulated object(s) (i.e. vehicles) as a dynamic (i.e. moving) or static object (i.e. parked), and further wherein features and/or goals pertaining to said one or more object(s) are obtained, and subsequently utilized for simulation and/or motion planning); and 
generate a plurality of trajectories and acceleration profiles to transition each of the plurality of simulated dynamic vehicles from a current position and speed to a corresponding target position and a target speed, the target position and the target speed corresponding to the specific driving behavior for each of the plurality of simulated dynamic vehicles (Figures 1-3; at least paragraphs 0053, 0094-0098 and 0141-0142, wherein the trajectory scoring model 314 (of the prediction system 104, 200 in Figures 1 & 2, respectively) provides a threshold score for each of the plurality of simulated trajectories to verify the validity (i.e. likelihood, satisfactory, etc.) of said simulated trajectories for the respective objects (i.e. vehicles) to achieve their assigned goals (i.e. target position, target speed, etc.)).
Regarding claim 18, Haynes further discloses wherein the perception data sensors being of a type from the group consisting of: image generating devices, light amplification by stimulated emission of radiation (laser) devices, light detection and ranging (LIDAR) devices, global positioning system (GPS) devices, sound navigation and ranging (sonar) devices, radio detection and ranging (radar) devices, and distance measuring systems (Figures 1 & 7; at least paragraphs 0082-0085 and 0170).
Regarding claim 19, Haynes further discloses wherein the perception data comprises position of obstacles and locations of available roadways (Figures 1 & 7; at least paragraphs 0082-0085 and 0170).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al (US 2019/0025841 A1, hereinafter Haynes) in view of Cummins et al (US 2006/0040239 A1, hereinafter Cummins).
The teachings of Haynes have been discussed above.
Regarding claim 4, Haynes is silent specifically wherein the specific driving behavior for each of a plurality of simulated dynamic vehicles comprises at least one simulated dynamic vehicle with an aggressive driving behavior and at least one simulated dynamic vehicle with a conservative driving behavior, wherein aggressive driving behavior corresponds to any of: a simulated dynamic vehicle that frequently changes lanes; a simulated dynamic vehicle that exhibits steep acceleration and deceleration rates; and a simulated dynamic vehicle that travels close to other neighboring vehicles, further wherein conservative driving behavior corresponds to any of: a simulated dynamic vehicle that infrequently changes lanes; a simulated dynamic vehicle that exhibits moderate acceleration and deceleration rates; and a simulated dynamic vehicle that maintains a greater distance from other neighboring vehicles.
Cummins discloses a vehicle driving simulator (i.e. system) for assisting a driver to drive through an environment safely.  Cummins goes on to teach wherein said driving simulator includes one or more databases (i.e. trip database, media database, etc.) which are utilized for illustrating the interoperability data (i.e. configuration instructions and data) of objects and/or entities of the driving simulator.  Cummins goes on to teach wherein the interoperability data of said objects and/or entities includes an aggression level for one or more simulated drivers/vehicles within the driving simulator, and specifically wherein said aggression level may be any one or more of aggressive, timid (i.e. conservative), normal, or the like.  Cummins goes on to teach wherein a simulated intelligent vehicle with an overly aggressive aggression level (i.e. first behavior) may drive faster, change lanes more often, follow closer, brake more suddenly or the like than a simulated intelligent vehicle with a timid aggression level (i.e. second driving behavior (abstract; Figures 3-5; at least paragraphs 0064-0069 and 0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes, to include Cummins teachings of employing an aggression level pertaining to a driver/vehicle, within a simulated environment, since Cummins teaches wherein providing an aggression level for simulated vehicles provides a more dynamic and comprehensive system for adaptively driving safely within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Cummins as they are both directed towards assisting a driver in driving a vehicle within a simulated environment along a planned trajectory/route.  In the instant case, utilizing Cummins aggression level of a driver/vehicle within the simulated environment, with the prediction system of Haynes, would result in a more dynamic vehicle system, thereby increasing the safety and situational awareness of said driver/vehicle.
Regarding claim 12, Haynes is silent specifically wherein the specific driving behavior for each of a plurality of simulated dynamic vehicles comprises at least one simulated dynamic vehicle with a first driving behavior and at least one simulated dynamic vehicle with a second driving behavior, wherein the at least one simulated dynamic vehicle with the first driving behavior changes lanes more frequently than the at least one simulated dynamic vehicle with the second driving behavior.
Cummins discloses a vehicle driving simulator (i.e. system) for assisting a driver to drive through an environment safely.  Cummins goes on to teach wherein said driving simulator includes one or more databases (i.e. trip database, media database, etc.) which are utilized for illustrating the interoperability data (i.e. configuration instructions and data) of objects and/or entities of the driving simulator.  Cummins goes on to teach wherein the interoperability data of said objects and/or entities includes an aggression level for one or more simulated drivers/vehicles within the driving simulator, and specifically wherein said aggression level may be any one or more of aggressive, timid (i.e. conservative), normal, or the like.  Cummins goes on to teach wherein a simulated intelligent vehicle with an overly aggressive aggression level (i.e. first behavior) may drive faster, change lanes more often, follow closer, brake more suddenly or the like than a simulated intelligent vehicle with a timid aggression level (i.e. second driving behavior (abstract; Figures 3-5; at least paragraphs 0064-0069 and 0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes, to include Cummins teachings of employing an aggression level pertaining to a driver/vehicle, within a simulated environment, since Cummins teaches wherein providing an aggression level for simulated vehicles provides a more dynamic and comprehensive system for adaptively driving safely within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Cummins as they are both directed towards assisting a driver in driving a vehicle within a simulated environment along a planned trajectory/route.  In the instant case, utilizing Cummins aggression level of a driver/vehicle within the simulated environment, with the prediction system of Haynes, would result in a more dynamic vehicle system, thereby increasing the safety and situational awareness of said driver/vehicle.
Regarding claim 13, Haynes is silent specifically wherein the configuration instructions and data representing at least one simulated dynamic vehicle with a first driving behavior and at least one simulated dynamic vehicle with a second driving behavior, wherein a probability that the at least one simulated dynamic vehicle with the first driving behavior changes lanes, passes maneuver, turns sharply, or stops suddenly, is higher than a probability that the at least one simulated dynamic vehicle with the second driving behavior changes lanes, passes maneuver, turns sharply, or stops suddenly.
Cummins discloses a vehicle driving simulator (i.e. system) for assisting a driver to drive through an environment safely.  Cummins goes on to teach wherein said driving simulator includes one or more databases (i.e. trip database, media database, etc.) which are utilized for illustrating the interoperability data (i.e. configuration instructions and data) of objects and/or entities of the driving simulator.  Cummins goes on to teach wherein the interoperability data of said objects and/or entities includes an aggression level for one or more simulated drivers/vehicles within the driving simulator, and specifically wherein said aggression level may be any one or more of aggressive, timid (i.e. conservative), normal, or the like.  Cummins goes on to teach wherein a simulated intelligent vehicle with an overly aggressive aggression level (i.e. first behavior) may drive faster, change lanes more often, follow closer, brake more suddenly or the like than a simulated intelligent vehicle with a timid aggression level (i.e. second driving behavior (abstract; Figures 3-5; at least paragraphs 0064-0069 and 0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes, to include Cummins teachings of employing an aggression level pertaining to a driver/vehicle, within a simulated environment, since Cummins teaches wherein providing an aggression level for simulated vehicles provides a more dynamic and comprehensive system for adaptively driving safely within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Cummins as they are both directed towards assisting a driver in driving a vehicle within a simulated environment along a planned trajectory/route.  In the instant case, utilizing Cummins aggression level of a driver/vehicle within the simulated environment, with the prediction system of Haynes, would result in a more dynamic vehicle system, thereby increasing the safety and situational awareness of said driver/vehicle.
Regarding claim 14, Haynes is silent specifically wherein the configuration instructions and data representing at least one simulated dynamic vehicle with a first driving behavior and at least one simulated dynamic vehicle with a second driving behavior, wherein a rate of changing acceleration of the at least one simulated dynamic vehicle with the first driving behavior is higher than a rate of changing acceleration of the at least one simulated dynamic vehicle with the second driving behavior.
Cummins discloses a vehicle driving simulator (i.e. system) for assisting a driver to drive through an environment safely.  Cummins goes on to teach wherein said driving simulator includes one or more databases (i.e. trip database, media database, etc.) which are utilized for illustrating the interoperability data (i.e. configuration instructions and data) of objects and/or entities of the driving simulator.  Cummins goes on to teach wherein the interoperability data of said objects and/or entities includes an aggression level for one or more simulated drivers/vehicles within the driving simulator, and specifically wherein said aggression level may be any one or more of aggressive, timid (i.e. conservative), normal, or the like.  Cummins goes on to teach wherein a simulated intelligent vehicle with an overly aggressive aggression level (i.e. first behavior) may drive faster, change lanes more often, follow closer, brake more suddenly or the like than a simulated intelligent vehicle with a timid aggression level (i.e. second driving behavior (abstract; Figures 3-5; at least paragraphs 0064-0069 and 0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes, to include Cummins teachings of employing an aggression level pertaining to a driver/vehicle, within a simulated environment, since Cummins teaches wherein providing an aggression level for simulated vehicles provides a more dynamic and comprehensive system for adaptively driving safely within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Cummins as they are both directed towards assisting a driver in driving a vehicle within a simulated environment along a planned trajectory/route.  In the instant case, utilizing Cummins aggression level of a driver/vehicle within the simulated environment, with the prediction system of Haynes, would result in a more dynamic vehicle system, thereby increasing the safety and situational awareness of said driver/vehicle.
Regarding claim 20, Haynes is silent specifically wherein the configuration instructions and data represent at least one simulated dynamic vehicle with an aggressive driving behavior and at least one simulated dynamic vehicle with a conservative driving behavior.
Cummins discloses a vehicle driving simulator (i.e. system) for assisting a driver to drive through an environment safely.  Cummins goes on to teach wherein said driving simulator includes one or more databases (i.e. trip database, media database, etc.) which are utilized for illustrating the interoperability data (i.e. configuration instructions and data) of objects and/or entities of the driving simulator.  Cummins goes on to teach wherein the interoperability data of said objects and/or entities includes an aggression level for one or more simulated drivers/vehicles within the driving simulator, and specifically wherein said aggression level may be any one or more of aggressive, timid (i.e. conservative), normal, or the like.  Cummins goes on to teach wherein a simulated intelligent vehicle with an overly aggressive aggression level (i.e. first behavior) may drive faster, change lanes more often, follow closer, brake more suddenly or the like than a simulated intelligent vehicle with a timid aggression level (i.e. second driving behavior (abstract; Figures 3-5; at least paragraphs 0064-0069 and 0072).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes, to include Cummins teachings of employing an aggression level pertaining to a driver/vehicle, within a simulated environment, since Cummins teaches wherein providing an aggression level for simulated vehicles provides a more dynamic and comprehensive system for adaptively driving safely within an environment.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Cummins as they are both directed towards assisting a driver in driving a vehicle within a simulated environment along a planned trajectory/route.  In the instant case, utilizing Cummins aggression level of a driver/vehicle within the simulated environment, with the prediction system of Haynes, would result in a more dynamic vehicle system, thereby increasing the safety and situational awareness of said driver/vehicle.

Claim(s) 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al (US 2019/0025841 A1, hereinafter Haynes) in view of Ogale et al (US 2019/0034794 A1, hereinafter Ogale).
The teachings of Haynes have been discussed above.
Regarding claim 7, Haynes is silent specifically wherein the trajectory generator is further configured to generate a plurality of waypoints for each of the plurality of simulated dynamic vehicles, the waypoints representing movement and behavior of each simulated dynamic vehicle in a simulation environment.
Ogale discloses systems, methods, devices and other techniques for training a trajectory planning neural network system to determine waypoints for trajectories of vehicles. Ogale further teaches wherein said vehicle(s) may be a physical vehicle (including autonomous and/or semi-autonomous vehicles) in a real-world environment or a virtual vehicle in a simulated environment.  Ogale goes on to teach wherein a navigation planning system activates a trajectory management system to use planned trajectories determined using the neural network to determine a planned navigation route for said vehicle. Ogale further teaches wherein a vehicle control system receives data indicating a planned trajectory (including data indicating a set of waypoints for a series of time steps) from the trajectory management system, and subsequently determines a set of control actions (e.g. steering, braking, accelerations) to perform over time (i.e. at each of the corresponding waypoints) to cause the vehicle to maneuver along the planned trajectory (abstract; Figure 1; at least paragraphs 0058-0061 and 0079-0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes to include Ogale’s teachings of determining waypoints including desired control actions (i.e. steering, braking, accelerating) along a trajectory of a vehicle, since Ogale teaches wherein a planned trajectory of the vehicle (including autonomous and/or semi-autonomous vehicles) can indicate a series of waypoints that each represent a proposed location for the vehicle to maneuver to at a time in the near future, wherein said waypoints take into account an intended route or destination of the vehicle, safety (i.e. collision avoidance), and ride comfort of the passengers in the vehicle, thereby providing a more enhanced (i.e. dynamic, efficient) navigation system.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Ogale, as they are both directed towards path (i.e. trajectory) planning utilizing machine-learning models/techniques for autonomous vehicles, thereby producing a more efficient and dynamic path planning system for said autonomous vehicles.
Regarding claim 15, Haynes is silent specifically wherein the method includes generating a plurality of waypoints for each of the plurality of simulated dynamic vehicles, the waypoints representing movement and behavior of each simulated dynamic vehicle in a simulation environment, wherein each of the waypoints further comprises the target position of the respective simulated dynamic vehicle.
Ogale discloses systems, methods, devices and other techniques for training a trajectory planning neural network system to determine waypoints for trajectories of vehicles. Ogale further teaches wherein said vehicle(s) may be a physical vehicle (including autonomous and/or semi-autonomous vehicles) in a real-world environment or a virtual vehicle in a simulated environment.  Ogale goes on to teach wherein a navigation planning system activates a trajectory management system to use planned trajectories determined using the neural network to determine a planned navigation route for said vehicle. Ogale further teaches wherein a vehicle control system receives data indicating a planned trajectory (including data indicating a set of waypoints for a series of time steps) from the trajectory management system, and subsequently determines a set of control actions (e.g. steering, braking, accelerations) to perform over time (i.e. at each of the corresponding waypoints) to cause the vehicle to maneuver along the planned trajectory (abstract; Figure 1; at least paragraphs 0058-0061 and 0079-0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes to include Ogale’s teachings of determining waypoints including desired control actions (i.e. steering, braking, accelerating) along a trajectory of a vehicle, since Ogale teaches wherein a planned trajectory of the vehicle (including autonomous and/or semi-autonomous vehicles) can indicate a series of waypoints that each represent a proposed location for the vehicle to maneuver to at a time in the near future, wherein said waypoints take into account an intended route or destination of the vehicle, safety (i.e. collision avoidance), and ride comfort of the passengers in the vehicle, thereby providing a more enhanced (i.e. dynamic, efficient) navigation system.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Ogale, as they are both directed towards path (i.e. trajectory) planning utilizing machine-learning models/techniques for autonomous vehicles, thereby producing a more efficient and dynamic path planning system for said autonomous vehicles.
Regarding claim 16, Haynes is silent specifically wherein the method further comprises using the plurality of trajectories and acceleration profiles for each of the plurality of simulated dynamic vehicles to create a virtual simulation environment.
Ogale discloses systems, methods, devices and other techniques for training a trajectory planning neural network system to determine waypoints for trajectories of vehicles. Ogale further teaches wherein said vehicle(s) may be a physical vehicle (including autonomous and/or semi-autonomous vehicles) in a real-world environment or a virtual vehicle in a simulated environment.  Ogale goes on to teach wherein a navigation planning system activates a trajectory management system to use planned trajectories determined using the neural network to determine a planned navigation route for said vehicle. Ogale further teaches wherein a vehicle control system receives data indicating a planned trajectory (including data indicating a set of waypoints for a series of time steps) from the trajectory management system, and subsequently determines a set of control actions (e.g. steering, braking, accelerations) to perform over time (i.e. at each of the corresponding waypoints) to cause the vehicle to maneuver along the planned trajectory (abstract; Figure 1; at least paragraphs 0058-0061 and 0079-0080).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Haynes to include Ogale’s teachings of determining waypoints including desired control actions (i.e. steering, braking, accelerating) along a trajectory of a vehicle, since Ogale teaches wherein a planned trajectory of the vehicle (including autonomous and/or semi-autonomous vehicles) can indicate a series of waypoints that each represent a proposed location for the vehicle to maneuver to at a time in the near future, wherein said waypoints take into account an intended route or destination of the vehicle, safety (i.e. collision avoidance), and ride comfort of the passengers in the vehicle, thereby providing a more enhanced (i.e. dynamic, efficient) navigation system.  Examiner notes wherein one skilled in the art would have been motivated to combine the teachings of Haynes and Ogale, as they are both directed towards path (i.e. trajectory) planning utilizing machine-learning models/techniques for autonomous vehicles, thereby producing a more efficient and dynamic path planning system for said autonomous vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references, which are in the same field of endeavor as the instant invention and also read on one or more of the currently provided claim limitations;
US 2017/0123429 A1, issued to Levinson et al, which is directed towards adaptive autonomous vehicle planner logic for generating trajectories for autonomous vehicles.
US 2016/0314224 A1, issued to WEI et al, which is directed towards a simulation system for an autonomous vehicle which adapts its control based on the behavior within a dynamic environment in which the autonomous vehicle is driving.
	US 2010/0256836 A1, issued to Mudalige, which is directed towards autonomous vehicle management, and specifically monitoring a trajectory of the autonomous vehicle and modifying said trajectory based on a dynamically changing environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664